SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

255
CA 15-00588
PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF THE APPLICATION OF MAUREEN
BOSCO, EXECUTIVE DIRECTOR, OF CENTRAL NEW YORK
PSYCHIATRIC CENTER, PETITIONER-RESPONDENT,           MEMORANDUM AND ORDER

FOR AN ORDER AUTHORIZING THE INVOLUNTARY TREATMENT
OF AWET G., A PATIENT AT CENTRAL NEW YORK
PSYCHIATRIC CENTER, CONSECUTIVE NO. 595912,
RESPONDENT-APPELLANT.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(MICHAEL H. MCCORMICK OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (David
A. Murad, J.), entered March 17, 2015. The order granted the petition
seeking authorization to administer medication to respondent over his
objection.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the petition is
dismissed.

     Memorandum: Respondent appeals from an order granting the
petition seeking authorization to administer medication to respondent
over his objection. Respondent contends that the order authorizing
medication over objection was improperly granted pursuant to 14 NYCRR
527.8 inasmuch as he had been voluntarily taking his medications prior
to the hearing. We agree that Supreme Court erred in granting the
order inasmuch as the record establishes that respondent withdrew his
objection to the treatment approximately two months before the
petition was filed (see 14 NYCRR 527.8 [c] [6]; see also 14 NYCRR
527.8 [c] [5] [ii] [b] [3]; see generally Matter of Jay S. [Barber],
118 AD3d 803, 805).


                                                 Frances E. Cafarell




Entered:    March 25, 2016
                                                 Clerk of the Court